Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 


Regarding Claims 1-20, are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable respectively over respective claims 1,1,1,2,3,4,5,,6,7,8,9,10,12,14,14,14,14,17,18 and 20 of U.S. Patent No. 10,791,282  B2, because the instant application claims are broader in every aspect than the Patent No. 10,791,282  B2 and therefore an obvious variant thereof.

Instant Application
US 10,791,282 B2
1. A camera assembly comprising: a sensor including a plurality of pixels, each pixel having a plurality of storage locations, wherein an exposure interval of each pixel is divided into a plurality of capture intervals and a plurality of drain intervals, each storage location stores image data during a respective capture interval interleaved within the exposure interval with at least one of the capture intervals associated with at least one of the storage locations; 






and a controller configured to: enable activation of a drain gate during each drain interval between two of the capture intervals associated with the same two of the storage locations, 





and read out, after the exposure interval, image data stored in the storage locations of each pixel.


and a controller configured to: enable activation of a drain gate during each drain interval of the plurality of drain intervals between two of the capture intervals associated with the same two of the gates, 




read out, after the exposure interval of each augmented pixel, the image data stored in the respective local storage locations of each augmented pixel to form a plurality of intermediate images that each have a dynamic range, and generate an image for the portion of the local area using the plurality of intermediate images, wherein the image has a higher dynamic range than each of the intermediate images.

Claim 1
read out, after the exposure interval of each augmented pixel, the image data stored in the respective local storage locations of each augmented pixel to form a plurality of intermediate images that each have a dynamic range, and generate an image for the portion of the local area using the plurality of intermediate images, wherein the image has a higher dynamic range than each of the intermediate images.
3. The camera assembly of claim 2, wherein the controller is further configured to: generate an image for at least a portion of a local area using the intermediate images, the image having a higher dynamic range than each of the intermediate images.
Claim 1
read out, after the exposure interval of each augmented pixel, the image data stored in the respective local storage locations of each augmented pixel to form a plurality of intermediate images that each have a dynamic range, and generate an image for the portion of the local area using the plurality of intermediate images, wherein the image has a higher dynamic range than each of the intermediate images.
4. The camera assembly of claim 2, wherein the controller is further configured to: generate an image for at least a portion of a local area by applying a reconstruction algorithm on the intermediate images.
2. The camera assembly of claim 1, wherein the controller is further configured to: generate the image for the portion of the local area by applying a reconstruction algorithm on the plurality of intermediate images.
5. The camera assembly of claim 2, wherein the controller is further 


4. The camera assembly of claim 1, wherein each capture interval is different for each gate that has a respective local storage location, and each intermediate image is associated with a different exposure value.
7. The camera assembly of claim 2, wherein each capture interval associated with a respective storage location is a same time interval while having a different number of repetitions within the exposure interval, and each intermediate image is associated with a different exposure value of the camera assembly.
5. The camera assembly of claim 1, wherein each capture interval is a same time interval for each gate that has a respective local storage location, but has a different number of repetitions within the exposure interval, and each intermediate image is associated with a different exposure value.
8. The camera assembly of claim 1, wherein a first exposure interval of a first pixel of the plurality of pixels is different than a second exposure interval of a second pixel of the plurality of pixels.
6. The camera assembly of claim 1, wherein a first exposure interval of a first augmented pixel of the plurality of augmented pixels is different than a second exposure interval of a second augmented pixel of the plurality of augmented pixels.
9. The camera assembly of claim 1, wherein the controller is further configured to: assign a duration of the exposure interval for each pixel based on a distance between each pixel and at least one object in a local area imaged at least partially by each pixel.
7. The camera assembly of claim 1, wherein the controller is further configured to: assign a duration of the exposure interval for that augmented pixel, based on a distance between that augmented pixel and at least one object in the local area imaged at least partially by that augmented pixel.
10. The camera assembly of claim 1, wherein the controller is further configured to: assign a duration of the exposure interval for each pixel, based on a brightness of at least one object in a local area imaged at least partially by each pixel.
8. The camera assembly of claim 1, wherein the controller is further configured to: assign a duration of the exposure interval for that augmented pixel, based on a brightness of at least one object in the local area imaged at least partially by that augmented pixel.
11. The camera assembly of claim 1, wherein the controller is further configured to: assign a number of capture intervals for repetition within the exposure interval for each pixel based on a distance between each pixel and at least 


10. The camera assembly of claim 1, wherein the controller is further configured to: assign a number of capture intervals for repetition within the exposure interval for that augmented pixel, based on a brightness of at least one object in the local area imaged at least partially by that augmented pixel.
13. The camera assembly of claim 1, wherein the camera assembly is part of a headset.
12. The camera assembly of claim 1, wherein the camera assembly is part of a headset.


Regarding claims 14-20, similarly claims 14, 14, 14, 14, 17, 18, 19 and 20 of the U.S. Patent No. 10,791,282 B2, contains every element of respective claims 14-20 of the instant application, and such are unpatentable for obvious-type double patenting.

 Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELAAZIZ TISSIRE whose telephone number is (571)270-7204.  The examiner can normally be reached on Monday through Friday from 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Ye Lin can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ABDELAAZIZ TISSIRE/Primary Examiner, Art Unit 2697